Title: To Benjamin Franklin from Stephen Lee, [before 19 March 1779]
From: Lee, Stephen
To: Franklin, Benjamin


Honoured Sir
[before March 19, 1779]
The Brave Assistance most Wisely given by you, to Set the Gallant Americans at Liberty, Emboldens me a poor prisoner of War, to beseech your protection, and Aid, in gaining me my freedom; I have many friends in America, Defending their Rights, and Priviledges, and as my Wish and Intention was, the first Conveyance to go to them friends, I now Humbly beg your Honours Assistance in forwarding my Intention, which if I am so happy, as to Obtain I shall behave like a true American—
I am from the Province of Munster in Ireland. Ambition Lead me to Travel, having a beloved Brother who resides in Jamaica, whom I was determin’d to Visit, therefore Traveled to the City of Dublin, and Embarked on board the Eliza Letter of Marque Bound to Jamaica, with a heart Glowing with Expectation, of my soon seeing that dear Brother, (but Alas) the Brest fleet, frustrated all my hopes, for on the 6th. morning of Our Sailing was taken, and Brought into Brest—
Being now in the 21st. year of my Age and having experienced better days, and better fortune, Humbly beseeches your Honour to take Compassion on my Sufferings and release a Guiltless Prisoner and Grant him his request, which shall always with Gratitude be Acknowledged by a Distressed Young Gentleman—
Stephen Lee—

If these Uncouth Lines meet with Success, (which I am in hope they will from the Noble Character your Honour Support) By directing to the Governor of Dinan, and mentioning my Name and the ship I was on Board of It will be duly Attended to, I have Obtain’d Admittance in the Hospital where I am at present not, Confined by Sickness, but waiting for a Letter from my father having lost my Little all whereby I was rendered unable to afford a Parole which Was Offered me—

 
Addressed: To / John Franklin Esqr.—/ Ambassader from the United / States of America at the Court / of France—/ Paris—
Notation: Stephen Lee
